Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
					Election/Restrictions 
Applicant's election with traverse of Invention I (groups III & IV), claims 1-5 and 6-8, in the reply filed on 10/15/2020 is acknowledged.  The traversal is on the ground(s) that “any search of the Group III claims (claims 1-5) would necessarily uncover results for the Group IV claims, i.e., claims 6-8, which are drawn to an antenna assembly. The common features of both species permit examination of the claims together without resulting in any undue burden on the Examiner.” This is not found persuasive.
	Although both groups III and IV include some common features, the groups are clearly distinct to each other due to their different recognized subject matters/features of “a substrate having first and second opposing surface with a milled bowtie slot aperture provided in the first surface thereof” and “at least one Faraday wall disposed proximate the bowtie slot aperture” appeared in claims of group III are not cited in any claim of group IV; and subject matters of “a first set of tuning elements symmetrically disposed on either side of said milled aperture”; “a second set of tuning elements symmetrically disposed on either side of said of said milled aperture”, and “four antenna assemblies arranged such that the first set of tuning elements of a first antenna assembly and a first set of tuning elements of a second antenna assembly are respectively adjacent to a second set of tuning elements of a third antenna assembly and a second set of tuning elements of a fourth antenna assembly” appeared in claims of group IV are not cited in any claim of group III. Thus, there is definitely a search and examination burden for the patentably distinct species because the species have acquired a separate status in the art due to their recognized divergent subject matters, and require a different field of search (e.g., employing different search strategies or search queries). Therefore; the requirement is still deemed proper and is therefore made FINAL. Accordingly, non-elected claims 6-11 have been withdrawn from a consideration. Thus, elected claims 1-5 are now considered as below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a substrate having first and second opposing surface with a milled bowtie slot aperture provided in the first surface thereof; and at least one Faraday wall disposed proximate the bowtie slot aperture” in which it is unclear what intended learning of “a milled bowtie slot aperture” and “Faraday wall”. For examination’s purposes, “a milled bowtie slot aperture” is best understood as “a bowtie aperture”, and “Faraday wall” is best understood as “a shielding element” or “a parasitic element”.
	In claim 3, 
	i.	“the bowtie slot radiator” has no antecedent basis. Is it unclear if the Applicant refers to the ‘bowtie slot aperture” previous cited in claim 1? 
 set of tuning elements”. The recitation calls for “the first one of Faraday walls” that is one/singular of Faraday wall forming “a first set of tuning elements” that are plural of tuning elements; therefore the intended meanings of the limitation is unclear. The limitation is suggested to change to “the first ones of said plurality of Faraday walls forming a first set of tuning elements”. Similarly suggestion for a limitation “the second one of said plurality of Faraday walls forming a second set of tuning elements” recited in claim 3. Corrections/clarifications are required.
	Claims 2 and 4-5 are rejected because they depend on the rejected claims 1 and 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isoifovich et al (US 2006/0066495).
	Respecting claim 1, Isoifovich discloses, at least in Fig. 4A, an antenna element comprising a substrate (420, 400) having first and second opposing surface with a milled bowtie slot aperture (406, 407) provided in the first surface thereof; and at least one Faraday wall (outer conductive shield of coaxial feedline 418 or 419 as disclosed in 
	Respecting claim 2, Isoifovich further discloses the at least one Faraday wall includes a first one (the outer shield of coaxial line 418) and a second one (the outer shield of coaxial line 419) of a plurality of Faraday walls.
Claim 1, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schadler (US 2006/0033670).
	Respecting claim 1, Schadler discloses, at least in Fig. 1, an antenna element comprising a substrate (12) having first and second opposing surface with a milled bowtie slot aperture (14) provided in the first surface thereof; and at least one Faraday wall (outer conductor of feed cable 18) disposed proximate the bowtie slot aperture (14).
Claims 1-2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egashira (US 2003/0043084).
	Respecting claim 1, Egashira discloses, at least in Figs. 5-6, an antenna element comprising a substrate (13) having first and second opposing surface with a milled bowtie slot aperture (14) provided in the first surface thereof; and at least one Faraday wall (parasitic 16) disposed proximate the bowtie slot aperture (14).
	Respecting claim 2, Egashira further discloses, in Fig. 8, the at least one Faraday wall includes a first one (parasitic 16A) and a second one (parasitic 16B) of a plurality of Faraday walls.
Allowable Subject Matter
Claims 3-5 would be allowable if 

	ii. if rewritten claims 1 and 3 to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office, and written claim 1 to include all of the limitations of claims 2 and 3. 
The following is a statement of reasons for the indication of allowable subject matter:  	
	The closest applied arts fail to specifically teach the plurality of Faraday walls are symmetrically disposed about the aperture with the first one of said plurality of Faraday walls forming a first set of tuning elements symmetrically disposed on either side of said bowtie slot radiator (aperture) and the second one of said plurality of Faraday walls forming a second set of tuning elements symmetrically disposed on either side of said bowtie slot radiator (aperture) as defined in claim 3. 
	Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

April 13, 2021

/TRINH V DINH/	Trinh V Dinh, Patent Examiner of Art Unit 2845